ORDER
PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of resisting arrest in violation of § 575.150, RSMo 1994. The court sentenced Defendant to a term of sixty days in the Department of Justice Services. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).